444 P.2d 856 (1968)
John Dale ENOCH, Plaintiff in Error,
v.
OKLAHOMA CITY, Defendant in Error.
No. A-14517.
Court of Criminal Appeals of Oklahoma.
September 4, 1968.
Frank Grayson and Jack L. Spivey, Oklahoma City, for plaintiff in error.
Roy H. Semptner, Municipal Counselor, Jerry R. Fent, Asst. Municipal Counselor, for defendant in error.
*857 BUSSEY, Judge:
John Dale Enoch was charged, tried, and convicted in the Municipal Criminal Court of the City of Oklahoma City, for the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, and his punishment fixed at thirty (30) days in the city jail. From that judgment and sentence he has appealed to this Court.
This cause was lodged in this Court on November 14, 1967. Brief was due to be filed by December 4, 1967; however, no brief was filed, nor an extension of time in which to file a brief requested. Therefore, on December 28, 1967, by order of this Court, the cause was summarily submitted for opinion in accordance with Rules Six and Nine of this Court.
This Court has repeatedly held that where the defendant appeals from a judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed. See Brown v. State, Okl.Cr., 424 P.2d 1003.
This Court has carefully examined the record and reviewed the testimony in the instant case and finds no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence be affirmed.
NIX, P.J., and BRETT, J., concur.